Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US Patent 10,799,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to a cabinet storage system that encompasses all the details of the current claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-27, 29-31, 33-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,723,922 to Chen in view of US Patent 9,661,924 to Chen. Chen ‘922 teaches a cabinet storage system comprising a multi-level storage container (1602). The multi-level storage container comprises a plurality of shelves (1620,1622,1624) with horizontal planar surfaces coupled between a front vertical member (1616) and a rear vertical member (1618).  A first slide member (1656) is coupled with a base of the multi-level storage container. A second slide member (1608) is coupled at a first end with the rear vertical member at the apertures (1638) and extending parallel with and along a lower horizontal planar surface of an upper shelf (1620). The cabinet has a bottom interior surface (1615) and a side wall surface (1605). The second slide is mounted to the vertical section and the first slide is mounted to the horizontal section. 
The cabinet is considered to be the external frame and is formed as a contagious rigid structure. The bottom interior surface of the cabinet is considered to be the horizontal section of the external frame. The side wall surface is considered to be the vertical section of the external frame. 
Chen ‘922 does not expressly disclose keeper brackets coupled to a surface of the front vertical member. Chen ‘924 teaches an upper slide member (311) having a pair of integrally formed keeper brackets (310,312) at both ends. The keeper bracket is connected to the outer surfaces of the front and rear vertical member (202,211) of a multi-level storage container. The keeper brackets have slots (314) for vertical adjustment of the keeper and slide member relative to the container. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Chen ‘922 by adding keeper brackets with slots to the ends of the slide member as taught by Chen ‘924 to attach the slide while allowing for easy vertical adjustment. The examiner considers that one of ordinary skill in the art would understand due to the modification above the need to add an aperture to the front vertical member to allow for the keeper brackets that is similar to the one in the rear vertical member since It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,723,922 to Chen in view of US Patent 9,661,924 to Chen as applied to claim 21 above, and further in view of US Patent 9,848,700 to Corless. Chen discloses every element as claimed and discussed above except the external frame is unitary structure configured to couple with a cabinet. Corless teaches a multi-level storage container (108) mounted to a cabinet with an upper second slide (1320) and a lower first slide (1324). An external frame has vertical sections (1304, 1306) that connect to horizontal sections (1308,1310). The external frame connects the upper slide member to the lower slide member as best seen in figure 13. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Chen by adding an external frame between the slide members and attaching the external frame to the surfaces of the cabinet as taught by Corless to allow the system to be installed in the cabinet easier since it is a one-piece structure to be attached to the cabinet instead of multiple separate pieces.   

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,723,922 to Chen in view of US Patent 9,661,924 to Chen as applied to claim 21 above, and further in view of US Patent 5,641,216 to Grass. Chen ‘922 in view of Chen ‘924 discloses every element as claimed and discussed above except the first planar member of the keeper bracket positioned in a recess formed in the surface of the vertical members. Grass teaches a planar member (9) of a keeper bracket that is positioned in a recess of a rear wall (Grass ‘216, Col 3, lines 38-39). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Chen ‘922 in view of ‘924 as a matter of obvious design choice by adding recesses in the outer surfaces of the vertical members so that the planar member of the keeper bracket is positioned within a recess as taught by Grass for aesthetic reasons. It should be noted that the examiner considers the second planar member of the keeper bracket to be integral with the top wall of the slide rail.  It should be noted that there are some cited references of the keeper brackets being separate, but the examiner does not consider the claims to require this at this time.  

Allowable Subject Matter
Claims 35 and 36 would be the double patenting rejection, set forth in this Office action is overcome and the claim is amended to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. The applicant argues that Chen describes a drawer box with a top slide which a different configuration than claimed. The examiner agrees that Chen ‘922 does teaches this as a first embodiment, but the rejection uses a different embodiment that is shown in figures 16-19. The examiner considers that the second embodiment of Chen ‘922 teaches the elements as claimed except for the keeper bracket which is taught by Chen ‘924. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637